Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2021 has been entered.
Response to Arguments
Applicant's arguments filed 06/23/2021 have been fully considered but they are not persuasive. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Applicant simply cut and pastes sections of the Winter reference and generally states it does not teach the claim invention. Applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laghi (US Patent No. 9,743,463), and further in view of Winter (US Patent No. 9,924,817).
Re: Claim 1, Laghi discloses the claimed invention including An apparatus for the melting of depilatory wax, the apparatus comprising:
a housing (1) including a top surface that is substantially concave and comprising a receptacle (4) (Fig. 1, opening in the top surface provides the concave shape);
a heating element (3) in thermal contact with the receptacle (Fig. 1, Col. 5, lines 16-17, heating element in contact with receptacle); and a control mechanism (19) configured to execute operations (Figs. 6-7) including at least: determining when to activate based on one or more first parameters (Col. 5, lines28-40, activates according to parameters); turning on the heating element based on a determination of when to activate (Col. 5, lines 28-40, heat activated according to parameters); controlling temperature (20) of the heating element based on one or more second parameters (Col. 7, lines 23-26, temperature controlled via temp sensing); and deactivating the heating element based on one 
Laghi disclose the claimed invention except for a removable skin. However, Winter teaches a smooth, substantially concave, flexible removable skin (100) that is removably placeable on the housing to protect the housing from fluid deposits and is substantially shaped (120) to cover the top surface (112) of the housing without covering the opening of the receptacle or leaving the remainder of the top surface of the housing exposed or relying on compression to adhere to the top surface, (Winter: Figs. 1-3, Col. 2, lines 49-62 skin is made of a smooth flexible elastomer; Col. 5, lines 44-46, made to accept many shapes).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a oblate hemispheric elastomer skin as taught by Winter, since Winter states in column 5, lines 55-57 provides a soft and resilient sleeve for a container that enhances control of the container in use and protection from accidents; additionally the sleeve is removable and washable to clean any deposits that may find themselves thereon.
Re: Claim 3, Laghi discloses the claimed invention including the one or more first parameters, the one or more second parameters, or the one or more third parameters comprises input from a timer (Col. 13, lines 35-45, timer input).
Re: Claim 4, Laghi discloses the claimed invention including the one or more first parameters, the one or more second parameters, or the one or more third parameters comprises input from a program schedule (Col. 13, lines 19-28, a program schedule is run based on parameters).
Re: Claim 7, Laghi discloses the claimed invention including the one or more first parameters, the one or more second parameters, or the one or more third parameters comprises detection of a programmed sound volume or pattern (Col. 7, lines 33-40, detects a programed sound pattern of electrical mechanical pulses).
Re: Claim 21, Laghi in view of Winter discloses the claimed invention including the removable skin is comprised of a silicone-based polymer (Winter: Col. 2, lines 50-51, silicone skin).
Re: Claim 22, Laghi discloses the claimed invention including the heating element is configured to be able to adjust heating amounts based on instruction from the control mechanism (Col. 7, lines 10-12, heating element controlled/adjusted via control mechanism).
Re: Claim 23, Laghi in view of Winter discloses the claimed invention including the removable skin is comprised of a substance with a melting point higher than 150 degrees Celsius (Winter: Col. 2, lines 50-51, silicone skin inherently has a melting point higher than 150 degrees Celsius).
Re: Claim 24, Laghi in view of Winter discloses the claimed invention including the housing further comprises a flange (112) and the removable skin further comprises an aperture (120) configured to receive the flange (Winter: Figs. 1, Col. 3, lines 49-62 skin aperture receives flange).
Re: Claim 25, Laghi in view of Winter discloses the claimed invention including the removable skin is a single unified piece (Depicted as a unitary piece in Figs. 1-2).
Re: Claim 26, Laghi in view of Winter discloses the claimed invention including the removable skin is configured to deform to be removed from the top surface of the housing (Figs. 1-2, Col. 3, lines 48-51, deforms for removal).
Re: Claim 29, Laghi in view of Winter discloses the claimed invention including the removable skin is comprised of a substance that will not bond with wax (Winter: Col. 2, lines 50-51, silicone skin inherently includes a non-adhesive surface).
Claims 1, 3, 4, 7, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laghi (US Patent No. 9,743,463), and further in view of Cross (US 2015/0250684 A1).
Re: Claim 1, Laghi discloses the claimed invention including An apparatus for the melting of depilatory wax, the apparatus comprising:
a housing (1) including a top surface that is substantially concave and comprising a receptacle (4) (Fig. 1, opening in the top surface provides the concave shape);
a heating element (3) in thermal contact with the receptacle (Fig. 1, Col. 5, lines 16-17, heating element in contact with receptacle); and a control mechanism (19) configured to execute operations (Figs. 6-7) including at least: determining when to activate based on one or more first parameters (Col. 5, lines28-40, activates according to parameters); turning on the heating element based on a determination of when to activate (Col. 5, lines 28-40, heat activated according to parameters); controlling temperature (20) of the heating element based on one or more second parameters (Col. 7, lines 23-26, temperature controlled via temp sensing); and deactivating the heating element based on one or more third parameters (Col. 8, lines 1-19, deactivating heating based on third parameter i.e. the heat cycle);
Laghi disclose the claimed invention except for a removable skin. However, Cross teaches a smooth, substantially concave, flexible removable skin (10) that is removably placeable on the housing (30) to protect the housing from fluid deposits and is substantially shaped (11) to cover the top surface (112) of the housing without covering the opening of the receptacle or leaving the remainder of the top surface of the housing exposed or relying on compression to adhere to the top surface, (Cross: Figs. 10, para. 8, skin is made of a smooth flexible elastomer and made to accept many shapes).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include an oblate hemispheric elastomer skin as taught by Cross, since Cross states in para. 10-11 provides a soft and resilient sleeve for a container that enhances control of the container in use and protection from accidents due to increased shock absorption; additionally the sleeve is removable and washable to clean any deposits that may find themselves thereon.
Re: Claim 3, Laghi discloses the claimed invention including the one or more first parameters, the one or more second parameters, or the one or more third parameters comprises input from a timer (Col. 13, lines 35-45, timer input).
Re: Claim 4, Laghi discloses the claimed invention including the one or more first parameters, the one or more second parameters, or the one or more third parameters comprises input from a program schedule (Col. 13, lines 19-28, a program schedule is run based on parameters).
Re: Claim 7, Laghi discloses the claimed invention including the one or more first parameters, the one or more second parameters, or the one or more third parameters comprises detection of a programmed sound volume or pattern (Col. 7, lines 33-40, detects a programed sound pattern of electrical mechanical pulses).
Re: Claim 21, Laghi in view of Cross discloses the claimed invention including the removable skin is comprised of a silicone-based polymer (Cross: para. 8, silicone skin).
Re: Claim 22, Laghi discloses the claimed invention including the heating element is configured to be able to adjust heating amounts based on instruction from the control mechanism (Col. 7, lines 10-12, heating element controlled/adjusted via control mechanism).
Re: Claim 23, Laghi in view of Cross discloses the claimed invention including the removable skin is comprised of a substance with a melting point higher than 150 degrees celcius (Cross: para. 8, silicone skin inherently has a melting point higher than 150 degrees Celsius).
Re: Claim 24, Laghi in view of Cross discloses the claimed invention including the housing further comprises a flange (jutting container shoulder forms a flange) and the removable skin further comprises an aperture (100) configured to receive the flange (Cross: Figs. 10 depicts skin aperture receives flange).
Re: Claim 25, Laghi in view of Cross discloses the claimed invention including the removable skin is a single unified piece (Depicted as a unitary piece in Figs. 1-2).
Re: Claim 26, Laghi in view of Cross discloses the claimed invention including the removable skin is configured to deform to be removed from the top surface of the housing (Cross: para. 29, deforms for removal).
Re: Claim 29, Laghi in view of Cross discloses the claimed invention including the removable skin is comprised of a substance that will not bond with wax (Cross: para. 8, silicone skin inherently includes a non-adhesive surface).
Claim 2, 27, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laghi (US Patent No. 9,743,463) with Winter (US Patent No. 9,924,817) or Cross (US 2015/0250684 A1) as applied to claim 1 above, and further in view of Alexander (US Patent No. 9,814,331)
Re: Claim 2 and 27, Laghi discloses the claimed invention except for low level notifications. However, Alexander discloses a device with a control mechanism configured to execute operations comprising detecting when the amount of wax in the receptacle is low; and automatically transmitting a restock request via a communication link in response to detection that an amount of wax is low (Col. 5, lines 33-40, sensing liquid level and transmitting that to the user for refill).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include generating empty receptacles requests as taught by Alexander, since Alexander states in column 63, lines46-53 that such a modification of transmitting requests allows the user to efficiently replenish a receptacle without having to constantly monitor device to see if they are in need of a refill.
Re: Claim 28, Laghi discloses claimed invention except for remote use. However, Alexander teaches a control mechanism is further configured to execute all operations 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a remote device as taught by Alexander, since Alexander states that such a modification allows the user to walk away from the device while still maintaining control if left on when the user has left the premises or providing a more detailed interface capable of being displayed on a smart phone or tablet for increased functionality. 
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laghi (US Patent No. 9,743,463) with Winter (US Patent No. 9,924,817) or Cross (US 2015/0250684 A1) as applied to claim 1 above, and further in view of Wegelin (US Patent No. 8,965,595).
Re: Claim 5-6, Laghi discloses the claimed invention except for proximity and light detection. However, Wegelin discloses a device including the one or more first parameters, the one or more second parameters, or the one or more third parameters comprises detection (21) of a person within a specified distance from the apparatus, and detection (22) of a specified brightness of light (Col. 3, lines 24-31, proximity detection and light detection).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include proximity and light detection as taught by Wegelin, since Wegelin states column 3, lines 24-31 that such a modification allows for the detection of the presence of the user, and determines whether lights are on and/or whether it is daytime. Such detections provide for greater automation of the device, allowing for automatic start up when user is detected and automatic turn off when the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kelhar, Moran, and Alexander are cited disclosing claimed features of the sleeve and remote operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754